Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 Nov 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Kawada fails to disclose a first and second conveying system and that Kawada only describes one conduit for conveying the excess material from the chamber 2. This is not true. Kawada shows that excess material from the chamber may be dispensed on the left side of the build platform in Fig. 1 or on the right side of the build platform in Fig. 1. Applicant has also argued that Kawada fails to teach a configuration where a first conveying system may bypass a reclaim vessel branch. The Examiner notes that dropouts (27b) on either side of the build platform provides for one path that may bypass the other path or visa versa. Even so, applicant has not claimed that the first or second conveying system bypass each other. 

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim interpretation 
Any limitation in the present application that claims receiving material or fluid “from” another component or sends material “to” another component does not include receiving or directly from or directly to another component under broadest reasonable interpretation. 

Claim Objections
Claim 4 is objected to because of the following informalities:  It recites “wherein the feeder to discharge build material into the conveying fluid in a conduit of the first conveying system.” Presumably this should be “discharges.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (US 20170348771 A1, hereinafter Kawada).

Regarding claim 1, Kawada teaches 
a material cartridge (material tank 76; [0018]) 
a cartridge receiver (connection between material tank 76 and duct top 72) the cartridge receiver connected (applicant’s disclosure fails to show a cartridge receiver directly connected to a build platform, so this will be interpreted as an indirect connection; the connection between material tank 76 and duct top 72 is in communication with the build platform) to a build platform (table 5) associated with a build enclosure (chamber 2);
a first conveying system (material replenishing unit 55 and the path below 27b on the right side of the build platform in Fig. 1) connected (material replenishing unit 55 is connected to the material tank 76 through the duct top 72) to the cartridge receiver and a build-material applicator (recoater 11, the powder from tank 76 is transported to the recoater for spreading) for the build platform, the first conveying system further connected to the build platform (the build material is dispensed through duct 70) and to recover (27b on the right side of the build platform recovers build material as it drops below) the excess build material from the build enclosure,
a build-material applicator (blades 11fb and 11rb) 
a build platform (table 5) associated with a build enclosure (chamber 2), 
and a second conveying system (pathway down from 27b and 30c on the left side of the build platform in Fig. 1) connected to a reclaim vessel (material recovery bucket 30 on the left side of the build platform in Fig. 1) and the build enclosure, the reclaim vessel to receive (the reclaim vessel receives excess build material as it drops through discharging port 27b, see [0017]) the excess build material from the second conveying system. 
Regarding the rest of the limitations in claim 1, as well as the functional limitations in the dependent claims, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. 

Kawada teaches that the material tank 76 provides new powder material supplied to the material replenishing unit 55 ([0018]). Thus, it is implied that the material tank 76 is removable to provide new material, but this is not explicit. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to make the new material tank 76 removable. In order to provide new material you need to provide a new, full tank each time. Further, it has been held that making parts separable is within the purview of a person having ordinary skill in the art before the effective filing date. See MPEP 2144.04. 

Regarding claim 2, Kawada teaches 
a motive component (suction device 44)
a separator (filters 40a or 40b or sieve 43d; [0037])
a dispense vessel (intermediate duct 69). 

Regarding claim 3, Kawada teaches
a build platform (table 5) associated with a build enclosure (chamber 2); 
a cyclone separator (filters 40a or 40b; [0037]); 
a powder spreader (blades 11fb and 11rb); 
a blower (suction device 44 blows air out the other side; moving air revolves around pushing air and pulling air to create a stream; in Applicant's Fig. 5, 511 is the blower which is pulling air downstream of the build enclosure.  Stated differently, this 511 must be pulling air from the build enclosure, so while Applicant has termed it a blower, it is actually a vacuum).

Regarding claim 5, Kawada teaches wherein the second conveying system comprises: 
a manifold (chute 29 on the left side of the build platform in Fig. 1); 
a motive component (suction device 44, alternatively it would have been obvious to duplicate parts, such as by having duplicate motive components)
a separation system ((filters 40a or 40b or sieve 43d; [0037], or shutter 30b on the left side of Fig. 1)); and 
a vessel (bucket 46 or vessel 43 or bucket 43b or tank 48e; the claims do not exclude the convergence of the first and second conveying system). 

Regarding claim 7, Kawada teaches wherein the material cartridge comprises 
a recycle material cartridge (material supply bucket 46, vessel 43, or impurity recovery bucket 43b), wherein the cartridge receiver comprises 
a recycle cartridge receiver (the connection port between 43b and 43, supply port 43a, or discharge port 43c or the connection between 30 and 30c on the left side) 
a new cartridge receiver (the port connecting 76 to the rest of the system).

Regarding claim 8, Kawada teaches: 
a new material vessel (main duct 82) to receive new material from the new material cartridge held by the new cartridge receiver; 
a first feeder (duct 69); 
a recycle material vessel (tank 48e or chute 29); and 
a second feeder (conduit from discharge port 46c). 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Elgar (US 20180281284 A1, hereinafter “Elgar”).  
Regarding claim 4, Kawada teaches 
a vessel (bucket 30 on right side of the build platform in Fig. 1; the vessel does not have to receive material directly from the from the material cartridge under BRI); 
a feeder (48a 48b or 41a 41b);
a conduit (any one of conduit lines connecting to exhaust ports 48a 48b) of the first conveying system, and wherein the build material comprises powder (the material worked upon does not limit an apparatus claim, see MPEP 2115). 

Kawada fails to teach a weight sensor or level sensor associated with a vessel. 
In the same field of endeavor Elgar teaches that a weight or level sensor may be associated with an additive manufacturing vessel in order to gauge the fullness of the vessel ([0257]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kawada and Elgar. Elgar teaches that feedback data such as the sensed level will provide comprise information regarding a material level within and/or a material flux, which a person having ordinary skill in the art before the effective filing date would have found as desirable for more precise control and awareness of the additive manufacturing system. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Kubo. 
Kawada teaches a blower (suction device 44 blows air out the other side). 
Kawada fails to teach a printbar. 
In the same field of endeavor Kubo teaches that a powder circulation system may be employed with an inkjet or binder jetting system (see Fig. 1) having a printbar (nozzles 22a-22d). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kubo and Kawada. Kubo teaches that the automatic resin removal system eliminates the burden for a user to have to recirculate powder ([0107]), thus a person having ordinary skill in the art before the effective filing date would have found Kubo’s system desirable for those reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742